ORDER

PER CURIAM.
AND NOW, this 31st day of October, 2002, Scott Earl Walterschied having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated May 9, 2002; the said Scott Earl Walterschied having been directed on September 4, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Scott Earl Walterschied is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.